Order entered January 3, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00362-CV

                                NINA D. WHITE, Appellant

                                             V.

                            GUADALUPE PADILLA, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-08917

                                         ORDER
        Before the Court is appellant’s December 30, 2016 motion to extend time to file her

amended brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by January 25,

2017.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE